                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOHN J. BARNOCKY, JR.,              )
                                    )
                   Plaintiff,       )
                                    )
v.                                  )             1:19CV483
                                    )
USP CANAAN, et al.,                 )
                                    )
                   Defendant(s).    )


                                    ORDER

     The Order and Recommendation of the United States Magistrate

Judge was filed with the court in accordance with 28 U.S.C.

§ 636(b) and, on May 21, 2019, was served on the parties in this

action.    Plaintiff filed two documents which have been docketed as

supplements to the Complaint.        (Docs. 4, 5.)

     To the extent Plaintiff’s supplements can be construed as

objections to the Recommendation, the court has appropriately

reviewed the portions of the Magistrate Judge’s report to which

objection was made and has made a de novo determination, which is

in accord with the Magistrate Judge’s report.              Additionally, to

the extent the documents supplement the Complaint, the supplements

do not cure the deficiencies cited in the Recommendation.                   The

court therefore adopts the Magistrate Judge’s recommendation.

     Because Plaintiff states that he is unaware of the federal

district   in    which   his   current   Bureau   of   Prisons   facility   in
Waymart,    Pennsylvania,    is   located,    the    court   provides     the

following where any motion pursuant to 28 U.S.C. 2241 should be

filed:

            U.S. District Court
            Middle District of Pennsylvania
            PO Box 1148
            Scranton, PA 18501-1148

     IT    IS   THEREFORE   ORDERED   that   this   action   be   filed   and

dismissed sua sponte without prejudice to Plaintiff filing a new

complaint which corrects the defects cited in the Recommendation

and is filed in a proper district.           A judgment dismissing this

action will be entered contemporaneously with this Order.




                                             /s/   Thomas D. Schroeder
                                          United States District Judge

August 20, 2019




                                      2
